DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 20 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claims 1 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 1 recites invention directed to receiving from a donor, a donation and restrictions associated with the donation. After the donation is received, a requester is identified who meets the criteria specified by the donor, and said identified requester has not specified any restrictions to receive this donation. When the requester is deemed to the eligible to receive the donation, said donation is provisioned (allocated) of the donation in the form of goods or services, and, transaction (provisioning of the donation to the requester) is recorded in a journal log, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application because, in particular, the claim recites receiving a request to make a donation from a secondary device (donor device) to a primary device (disaster relief server), primary device is used to identify the eligible requester, transaction the provisioning the donation to the eligible requester, and record the transaction in a distributed ledger system. The recited steps do not positively claim that the primary device (disaster relief server system) performs the recited steps. The primary device and secondary device in both these steps is recited at a high-level of generality (i.e. as a generic device performing generic computer functions of receiving, searching and recording of transactions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
Claims 12 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 1 recites invention directed to receiving a request for a donation from a requester and restrictions associated with the request. After the request is received, a donation is identified which meets the criteria specified by the requester. When a donation is identified, said donation is provisioned (allocated) to the requester in the form of goods or services, and, transaction (provisioning of the donation to the requester) is recorded in a journal log, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application because, in particular, the claim recites receiving a request to receive a donation from a secondary device (requester device) to a primary device (disaster relief server), primary device is used to identify the eligible donation, transact the provisioning of the donation to the requesting requester, and record the transaction in a distributed ledger system. The recited steps do not positively claim that the primary device (disaster relief server system) performs the recited steps. The primary device and secondary device in both these steps is recited at a high-level of generality (i.e. as a generic device performing generic computer functions of receiving, searching and recording of transactions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the represented claims recites the additional elements of disaster relief server receiving information (a request with associated restrictions) from a client device (donor device, requester device); disaster relief server will then be used to identify requester or donation, provision the donation to the requester, and record the transaction in a distributed ledger amounts to no more than mere instruction to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network is a well-understood. Routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.
As for dependent claims 2-4 and 13-15, these claims recite limitations that further define the same abstract idea of type of commercially available technology that can be used to perform the recited limitations. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above. Also,
As for dependent claims 5-7 and 16-18, these claims recite limitations that further define type of requesters who will be making request for donations. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claim 8-11 and 19-20, claimed invention recite limitations that further define restriction parameters defined by donor and requester. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blass et al. US Publication 2010/0114685 in view of Gassel et al. US Publication 2020/0387941, Kim Korean Publication 2010/0047610 and Graybill US Publication 2018/0322543.

Regarding claim 1, Blass teaches a method for facilitating disaster relief (Blass, platform for millions of individual people around the world in dire financial need, due to various reasons-such as, e.g., but not limited to, natural disasters, student loans, divorce, medical bills, unemployment, adoption, and/or many other) [Blass, 0006], the method including: 
receiving a donation offer at a disaster relief server system (Blass, fundraising campaign service provider 102 may receive a plurality of donations from a plurality of donors 108c) [Blass, 0082], the disaster relief server system storing a plurality of aid requests from a plurality of requesters, each requester of the plurality of requesters having an associated requester type (Blass, users of the fundraising management system, including donors, donees, initiators, beneficiaries, and/or others, may optionally publish a viewable profile of themselves that may include such information as, e.g., but not limited to, user name, real name, location, photographs, cumulative donations given and/or received, recent donations given and/or received, user comments, and links to specific fundraising campaign listings which may or may not include their own) [Blass, 0009]; 
Blass does not explicitly teach donation to be in the form of goods of service from a donor. However, Gassel teaches system and method for facilitating emergency relief donations. Gassel teaches the emergency relief disbursement system 100 may be used to facilitate an emergency relief donation ( e.g., funds, purchased goods) from a donor to an affected person(i.e., a donee)) [Gassel, 0011].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Gassel by adopting teachings of Gassel to provide disaster relief product directly to the donee.
Blass in view of Gassel teaches system and method further comprising:
receiving a donation offer at a disaster relief server system (Blass, fundraising campaign service provider 102 may receive a plurality of donations from a plurality of donors 108c) [Blass, 0082], the disaster relief server system storing a plurality of aid requests from a plurality of requesters, each requester of the plurality of requesters having an associated requester type (Blass, users of the fundraising management system, including donors, donees, initiators, beneficiaries, and/or others, may optionally publish a viewable profile of themselves that may include such information as, e.g., but not limited to, user name, real name, location, photographs, cumulative donations given and/or received, recent donations given and/or received, user comments, and links to specific fundraising campaign listings which may or may not include their own) [Blass, 0009] , the donation offer identifying a good or service [Gassel, 0011]; 
Blass in view of Gassel does not explicitly teach requester restriction associated with the donation. However, Kim teaches system and method which enables contributors (donors) to contribute (donate) to specific patronage (donee) request group using the object the specific patronage request group (donee/requester) receives is endowed [Kim, 0009].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Blass in view of Gassel by adopting teachings of Kim, and further enhance the donation platform to enable the recipient (donee) to specify what products they need in lieu of money.
Blass in view of Gassel and Kim teaches system and method further comprising:
receiving a requester restriction associated with the donation offer at the disaster relief server system, the requester restriction providing a constraint on requester type (Kim teaches system and method which enables contributors (donors) to contribute (donate) to specific patronage (donee) request group using the object the specific patronage request group (donee/requester) receives is endowed) [Kim, 0009];
matching, using the disaster relief server system, an aid request of the plurality of aid requests to the donation offer based at least in part on the good or service and based at least in part on the requester restriction (Blass, donor selects at least one of multiple fundraising campaigns and/or a fundraising category, and/or particular donee criteria, as the potential recipients and/or beneficiaries of the donation) [Blass, 0022]; 
facilitating, using the disaster relief server system, a transaction provisioning the good or service to the matched aid request (Kim, registration of the product in which the patronage request group getting the contribution (donation) wants and it shows the patronage request group registering and the products registered in the patronage request group to connectors and the product purchased is delivered to the patronage request group if the connector (donor) settles this product (makes contribution towards the purchase (donation)) and it has the characteristic in the point possible the receipt for contribution according to the buying goods be provided for the buyer purchasing the product [Kim, 0019]; and 
Blass in view of Gassel and Kim does not explicitly teach recording the transactions in a distributed ledger system. However, Graybill teaches that distributed ledger can be used in charity donation systems. Graybill teaches that donors to an individual's health care funding account are able to review that the donated money is spent for its intended use by reviewing the transactions in a private block chain, where their donated money is recorded in a block chain ledger [Graybill, 0018]. 
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Blass in view of Gassel and kim by adopting teachings of Graybill and use blockchain distributed ledger is used to track the origin of a donation, the amount, and the movement of the money from one place to another.
Blass in vies of Gassel, Kim and Graybill teaches system and method further comprising:
recording the transaction in a distributed ledger system (Graybil, donors to an individual's health care funding account are able to review that the donated money is spent for its intended use by reviewing the transactions in a private block chain, where their donated money is recorded in a block chain ledger [Graybill, 0018].

Regarding claims 12. Blass teaches a method for facilitating disaster relief (Blass, platform for millions of individual people around the world in dire financial need, due to various reasons-such as, e.g., but not limited to, natural disasters, student loans, divorce, medical bills, unemployment, adoption, and/or many other) [Blass, 0006], the method including: 
receiving an aid request from a requester at a disaster relief server system, the disaster relief server system storing a plurality of donation offers from a plurality of donors (Blass, users of the fundraising management system, including donors, donees, initiators, beneficiaries, and/or others, may optionally publish a viewable profile of themselves that may include such information as, e.g., but not limited to, user name, real name, location, photographs, cumulative donations given and/or received, recent donations given and/or received, user comments, and links to specific fundraising campaign listings which may or may not include their own) [Blass, 0009].
Blass does not explicitly teach donation to be in the form of goods of service from a donor. However, Gassel teaches system and method for facilitating emergency relief donations. Gassel teaches the emergency relief disbursement system 100 may be used to facilitate an emergency relief donation ( e.g., funds, purchased goods) from a donor to an affected person(i.e., a donee)) [Gassel, 0011].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Gassel by adopting teachings of Gassel to provide disaster relief product directly to the donee.
Blass in view of Gassel teaches system and method further comprising:
receiving an aid request from a requester at a disaster relief server system, the disaster relief server system storing a plurality of donation offers from a plurality of donors [Blass, 0009], each donor of the plurality of donors having an associated donor type, the aid request identifying a good or service [Gassel, 0011]; 
Blass in view of Gassel does not explicitly teach requester restriction associated with the donation. However, Kim teaches system and method which enables contributors (donors) to contribute (donate) to specific patronage (donee) request group using the object the specific patronage request group (donee/requester) receives is endowed [Kim, 0009].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Blass in view of Gassel by adopting teachings of Kim, and further enhance the donation platform to enable the recipient (donee) to specify what products they need in lieu of money.
Blass in view of Gassel and Kim teaches system and method further comprising:
receiving a donor restriction associated with the donation offer at the disaster relief server system, the requester restriction providing a constraint on donor type (Kim teaches system and method which enables contributors (donors) to contribute (donate) to specific patronage (donee) request group using the object the specific patronage request group (donee/requester) receives is endowed) [Kim, 0009]; 
matching, using the disaster relief server system, a donation offer of the plurality of donation offers to the aid request based at least in part on the good or service and based at least in part on the donor restriction (Blass, donor selects at least one of multiple fundraising campaigns and/or a fundraising category, and/or particular donee criteria, as the potential recipients and/or beneficiaries of the donation) [Blass, 0022]; 
facilitating, using the disaster relief server system, a transaction provisioning the good or service to the matched requester (Kim, registration of the product in which the patronage request group getting the contribution (donation) wants and it shows the patronage request group registering and the products registered in the patronage request group to connectors and the product purchased is delivered to the patronage request group if the connector (donor) settles this product (makes contribution towards the purchase (donation)) and it has the characteristic in the point possible the receipt for contribution according to the buying goods be provided for the buyer purchasing the product [Kim, 0019]; and 
Blass in view of Gassel and Kim does not explicitly teach recording the transactions in a distributed ledger system. However, Graybill teaches that distributed ledger can be used in charity donation systems. Graybill teaches that donors to an individual's health care funding account are able to review that the donated money is spent for its intended use by reviewing the transactions in a private block chain, where their donated money is recorded in a block chain ledger [Graybill, 0018]. 
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Blass in view of Gassel and kim by adopting teachings of Graybill and use blockchain distributed ledger is used to track the origin of a donation, the amount, and the movement of the money from one place to another.
Blass in vies of Gassel, Kim and Graybill teaches system and method further comprising:
recording the transaction in a distributed ledger system (Graybil, donors to an individual's health care funding account are able to review that the donated money is spent for its intended use by reviewing the transactions in a private block chain, where their donated money is recorded in a block chain ledger [Graybill, 0018].

Regarding claims 2 and 13, Blass in vies of Gassel, Kim and Graybill teaches system and method, wherein the distributed ledger system implements Blockchain (Graybill, donors to an individual's health care funding account are able to review that the donated money is spent for its intended use by reviewing the transactions in a private block chain, where their donated money is recorded in a block chain ledger) [Graybill, 0018].

Regarding claims 3 and 14, Blass in vies of Gassel, Kim and Graybill teaches system and method, wherein the distributed ledger system is implemented on a private peer-to-peer network (Graybill, Decentralized peer to peer network maintaining the shared blockchain ledger) [Graybill, 0080].

Regarding claims 4 and 15, Blass in vies of Gassel, Kim and Graybill teaches system and method, wherein the distributed ledger system is implemented on a public peer-to-peer network (Graybill, Decentralized peer to peer network maintaining the shared blockchain ledger) [Graybill, 0080].

Regarding claims 5 and 16, Blass in vies of Gassel, Kim and Graybill teaches system and method, wherein the requester type includes 501c3 status (Blass, an initiator may create a campaign for the benefit of an individual defined broadly such as, e.g., but not limited to, …. a nonprofit organization (501(c)(3)) referred to as a beneficiary) [Blass, 0006].

Regarding claims 6 and 17, Blass in vies of Gassel, Kim and Graybill teaches system and method, wherein the requester type includes religious affiliation [Kim. 0004].

Regarding claims 7 and 18, Blass in vies of Gassel, Kim and Graybill teaches system and method, wherein the requester type includes government affiliation (Blass, An initiator may create a campaign for the benefit of an individual ( defined broadly such as, e.g., but not limited to, a person, a family, an entity (e.g. a government affiliate), someone raising money on their own behalf, or in the name of a corporation, business, group, association, or nonprofit organization) referred to as a beneficiary) [Blass, 0006].

Regarding claims 8, Blass in vies of Gassel, Kim and Graybill teaches system and method, further includes receiving at the disaster relief server system a donor restriction from a requester of the plurality of requesters, the donor restriction providing a constraint on donor type (Kim teaches system and method which enables contributors (donors) to contribute (donate) to specific patronage (donee) request group using the object the specific patronage request group (donee/requester) receives is endowed) [Kim, 0009].

Regarding claim 9, Blass in vies of Gassel, Kim and Graybill teaches system and method, wherein matching is further based at least in part on the donor restriction of donor type (Blass, donor selects at least one of multiple fundraising campaigns and/or a fundraising category, and/or particular donee criteria, as the potential recipients and/or beneficiaries of the donation) [Blass, 0022].

Regarding claim 10, Blass in vies of Gassel, Kim and Graybill teaches system and method, further comprising receiving at the disaster relief server system an anonymity preference from a donor providing the donor offer (Blass, the donor may create and register an account with the fundraising service provider, or may donate without creating and registering an account, and the donor may have the ability to choose how much, if any, information about the donor is given to the recipient) [Blass, 0006, 0116, 0117].

Regarding claims 11, Blass in vies of Gassel, Kim and Graybill teaches system and method, further comprising receiving at the disaster relief server system an anonymity preference from a requester of the plurality of requesters (even though, Blass in view of Gassel, Kim and Graybill does not explicitly teach receiving anonymity preference from a requester, however, Blass teaches providing anonymity preference capability extended to the donor. It would have been obvious to one of ordinary skill in the art to extend the providing of anonymity preference to requesters to make the system available to requesters who want to maintain their privacy). 

Regarding claim 19, Blass in vies of Gassel, Kim and Graybill teaches system and method, further includes receiving a requester restriction from a donor of the plurality of donors, the requester restriction providing a constraint on requester type (Blass, donor selects at least one of multiple fundraising campaigns and/or a fundraising category, and/or particular donee criteria, as the potential recipients and/or beneficiaries of the donation) [Blass, 0022].

Regarding claim 20, Blass in vies of Gassel, Kim and Graybill teaches system and method, wherein matching is further based at least in part on the constraint of requester type (Blass, donor selects at least one of multiple fundraising campaigns and/or a fundraising category, and/or particular donee criteria, as the potential recipients and/or beneficiaries of the donation) [Blass, 0022].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


June 15, 2022